Citation Nr: 0127631	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  97-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for cervical disc 
disease (claimed as neck condition) as secondary to the 
service connected disability of low back syndrome.

3.  Entitlement to service connection for a right arm 
disability.
 
4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for impotence.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and December 1998 rating 
decisions by the St. Paul, Minnesota, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for PTSD, a neck condition secondary to the 
service connected disability of the low back, right arm 
condition, right hand condition, impotence, and TDIU.  

The veteran had originally claimed entitlement to service 
connection for a neck injury with degenerative disc disease 
in 1984.  This claim was denied in October 1984 decision of 
the St. Paul, Minnesota, RO which was not timely appealed and 
became final.  In June 1998, the veteran submitted a claim 
for service connection for a neck disability as secondary to 
his service connected low back syndrome. 

The issues of service connection for PTSD and entitlement to 
a total disability rating will be addressed in the REMAND 
section below.



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current cervical disc disease (claimed as neck condition) 
and the veteran's period of active duty service.

2.  There is no competent medical evidence of a nexus between 
a current right arm disability and the veteran's period of 
active duty service.

3.  There is no competent medical evidence of a nexus between 
a current right hand disability and the veteran's period of 
active duty service.

4.  There is no competent medical evidence that the veteran 
currently is impotent.

5.  The veteran's only service-connected disability is low 
back syndrome, evaluated as 40 percent disabling. 



CONCLUSIONS OF LAW

1.  A cervical disc disease (claimed as neck condition) was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.310 (2001).

2.  Service connection for a right arm disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

3.  Service connection for a right hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  Service connection for impotence is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001), (VCAA), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records and personnel records, Supervisors Report of Accident 
dated September 1978 from IRS, Department of Labor Worker's 
Compensation Report, private medical report by T.H.M., M.D., 
dated December 1981, letter from AAA Chiropractic dated 
January 1990, examination from Pike Chiropractic dated April 
1990, treatment records from Group Health Inc., dated 
September 1989 to December 1990, private examination by L.G., 
M.D., dated January 1993, letter from Primary Behavioral 
Health Clinics, Inc., dated June 1990, letter from T.G.B., 
M.D., dated June 1990, letters from Metropolitan Psychology 
Services, P.A., dated July and September 1990, letter from 
D.A.N., M.D., dated September 1990 hospital reports from 
Fairview Riverside Medical Center dated September 1990, MRI 
from St. Paul Radiology dated August 1997, September 1997 
report from Regions Hospital, memorandum from VA Chief of OP 
Surgery dated May 1998, statement from VA psychologist dated 
August 1999, December, January, and February 1993, October 
1978, February 1990, August 1996, January 2000, and February 
2001 VA examinations, Social Security Administration records, 
statements from the veteran, letter dated June 1989 from 
Department of the Air Force, October 1997 RO hearing 
transcript, and letter from ESG dated in March 1999.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to service connection 
for the disability at issue.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, a remand is not necessary.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2001).  This may be referred to as secondary 
service connection by way of causation.  In addition, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  This may be referred to as secondary 
service connection by way of aggravation.

A.  Secondary cervical disc disease (claimed as neck 
condition) 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of cervical condition to include disc 
disease.  At his May 1965 Medical Evaluation the veteran was 
found not medically qualified for general military service.  
The examiner noted that the veteran had been complaining of 
continuous back pain since January 1964 when he fell on the 
ice striking his back.  Several days later he sought medical 
attention and was hospitalized for a week.  After his 
discharge he continued to have back pain.  In July 1964 this 
was exacerbated when he lifted a storm window.  The pain was 
felt in the back and radiated up to the shoulders.  A 
diagnosis of acute lumbosacral strain and psychosomatic 
musculoskeletal complaints was made.  The veteran continued 
to have pain.  It is noted that the veteran is service 
connected for low back syndrome with a 40 percent evaluation 
assigned.

A Supervisors Report of Accident dated September 1978 from 
the IRS indicates that the veteran had a history of back 
trouble and injured his back lifting a box from the floor.  
In a Department of Labor worker's compensation report as well 
as an October 1978 statement from the veteran, he indicated 
that he was sitting in his chair and bent over to try to pick 
up a box filled with tax returns and his back gave out.  

At his VA examination dated October 1978, the veteran 
reported that as of September 1978 he had an acute low back 
pain radiating upward into his neck after just bending over.  
X-rays of cervical spine were normal.  The diagnosis was 
chronic low back syndrome.

A private medical report by T.H.M., M.D., dated December 1981 
indicated that the veteran was evaluated for headaches and 
neck pain.  The veteran reported that his symptoms started 
initially following an injury in November 1981 when while at 
work he leaned back in a chair and he indicated that a spring 
that controlled the tension of the chairback had been removed 
and the chair tipped over and he hit the vertex of his head 
on the desk behind him.  The impression was post traumatic 
headaches and myofascial injury to the neck.  The examiner 
noted that the objective findings were, however, absent and 
felt that symptoms were relatively minor.  The possibility of 
a right-sided cervical radiculopathy was entertained and 
believed that the tingling in his hands was from a right 
carpal tunnel syndrome.

A letter dated January 1990 from AAA Chiropractic indicates a 
diagnosis of Barre' syndrome of the 2nd, 3rd, 4th, and 5th 
cervicals and compression fracture of the 5th cervical.  
Degenerative disc disease of the 5th and 6th cervicals. 

At his February 1990 VA examination the assessment was 
chronic cervical and lumbar strain with probable associated 
degenerative changes of the neck and back.

An examination report from Pike Chiropractic dated April 1990 
showed chronic cervical sprain/strain.  The veteran also 
reported being involved in an automobile accident in October 
1988 and had not worked since.

At an August 1996 VA PTSD examination, the veteran reported 
sustaining a whiplash type injury after a practical joke was 
played on him at work in 1981 in which he hit his head 
against a table in front and another behind him twice each 
time.  He indicated that he lost consciousness as a result.  
Due to this incident, the veteran indicated that he had to 
retire as a result of the chronic pains.  

An MRI performed at St. Paul Radiology dated August 1997 
revealed diffuse degenerative changes throughout the cervical 
spine, with most marked uncovertebral joint spurring and 
facet joint hypertrophy.  This caused bilateral neural 
foraminal narrowing at C3-4, right neural foraminal narrowing 
at C4-5 left neural foraminal narrowing at C5-6, and bony 
neural foraminal narrowing at C6-7.  There was no central 
canal narrowing and the cervical spinal cord as visualized 
was normal in appearance.

A September 1997 report from Regions Hospital indicates that 
the veteran presented with neck pain and left arm pain.  It 
was shown on scan to have a free fragment herniated disc at 
the left C7-T1 area.  He did not respond to conservative 
treatment and was admitted for surgery.  The veteran 
underwent a left C7-T1 hemilaminectomy for removal of a free 
fragment herniated disc.

At a January 2000 VA examination the examiner noted that the 
veteran had known moderately advanced degenerative disc 
disease in the cervical spine region, especially around the 
C5-6 level with left upper extremity C6 nerve deficit.  The 
examiner further indicated that the veteran attempted to 
relate the cervical spine problems to his low back, but there 
was no documentation of any form identified in the service 
records that the veteran had problems with his neck while on 
active duty, indicating to this examiner that the veteran 
fabricated a significant amount of his clinical history.

VA x-rays dated February 2001 revealed degenerative cervical 
disease primarily involving the facets in the mid and lower 
cervical segments.

At his February 2001 VA examination, the veteran reported 
that he had some problems in service but could not talk about 
them because he had a top secret crypto clearance.  He 
indicated that he had seen orthopedic surgeons and at one 
time he got five novocaine shots in his shoulder and neck and 
then he got two in his low back without any degree of help.  
The veteran also indicated that there was a letter from a 
three star general commenting on the fact that his neck was 
connected to his back and his spinal cord was connected from 
the neck to the back and therefore he did not see why his 
claim was not met.  The veteran indicated that he had some 
neck problems and until they did tests could not see that 
there was a problem at C7 or T1 or C8 nerve and that was cut.  
He indicated that there was little improvement of the pain 
but he did have dysfunction from that.  The examiner noted 
that he could see no basis for the claim that his joint 
problems were coming from his back aside from the decreased 
ROM and the examiner was unsure of total cooperation on the 
veteran's part during testing adding that there were normal 
x-rays in that regard.  The examiner opined that it is less 
likely that his major/current problems as described were 
coming from his back and saw no evidence going through the 
records that any of the alleged current abnormalities 
described were related to any activity during the service.  
He added that there was a history of a back injury in 
service, but there were normal x-rays.

Analysis

The veteran contends that his cervical disc disease is 
secondary to his service connected low back syndrome.

The post-service medical reports establish that the veteran 
first complained of a cervical disorder in 1978 after a post-
service work related injury.  None of the medical reports 
suggests a link between the veteran's current cervical disc 
disease and a disease or injury in service or that his 
cervical disc disease is secondary to his service connected 
low back syndrome.  In fact, the VA examiner at the February 
2001 examination indicated he could see no basis for the 
claim that his joint problems were coming from his back, 
aside from the decreased ROM and the examiner was unsure of 
total cooperation on the veteran's part during testing adding 
that there were normal x-rays in that regard.  The examiner 
opined that it is less likely that his major/current problems 
as described were coming from his back and saw no evidence 
going through the records that any of the alleged current 
abnormalities described were related to any activity during 
the service.  As for the purported letter from a three star 
general commenting on the fact that the veteran's neck was 
connected to his back and his spinal cord was connected from 
the neck to the back, there is no indication who this general 
was and if he examined the veteran, or if this general was a 
medical doctor.  For these reasons, the evidence does not 
establish a basis for the grant of secondary service 
connection for cervical disc disease.

B.  Right arm disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a right arm disability.  Medical 
Evaluation examination dated May 1965 revealed normal upper 
extremities.

A private medical report by T.H.M., M.D., dated December 1981 
indicated that the veteran was evaluated for headaches and 
neck pain.  The veteran reported that his symptoms started 
initially following an injury in November 1981 when while at 
work he leaned back in a chair and he indicated that a spring 
that controlled the tension of the chairback had been removed 
and the chair tipped over and he hit the vertex of his head 
on the desk behind him.  The impression was post traumatic 
headaches and myofascial injury to the neck.  The examiner 
noted that the objective findings were however absent and 
felt that symptoms were relatively minor.  The possibility of 
a right-sided cervical radiculopathy was entertained and 
believed that the tingling in his hands was from a right 
carpal tunnel syndrome.

At an examination dated April 1990 from Pike Chiropractic 
Clinic, the veteran reported numbness in his arm.  
Examination of the upper extremities showed full range of 
motion of shoulder in forward elevation, backward elevation, 
abduction, adduction, internal and external rotation.  Muscle 
strength and tone of deltoid, biceps, triceps, forearm 
muscles, were all grade 4 on a 5 scale.  The intrinsic 
muscles of the hand were grade 5.  Handgrip strength was 
reduced to 80 pounds on right and 20 pounds on left.  There 
was no evidence of atrophy.  There was normal sensation.  
Biceps, triceps and brachial radials reflexes were all plus 2 
on a plus 2 normal scale, except the left triceps reduced to 
a plus 1.  

VA x-rays of the right wrist showed osteoarthritis of the 
first carpometacarpal joint.  The wrist was thought to be 
otherwise normal.  X-rays of the right shoulder appeared 
normal.  

At his February 2001 VA examination, the veteran reported 
having some hand problems and indicated that his hand and arm 
problems were related to his service connected low back 
syndrome.  The examination showed shoulder motion on the 
right was decreased. 

According to the report of the February 2001 examination, the 
veteran refused to be examined on the right wrist and said 
that because of his extensive splints and increased problems, 
pain in his hands and wrists, did not want to take this off.  
Therefore that was not examined.  The examiner noted that he 
did check the veteran's motion and he indicated that he could 
not move it; he could not flex or extend the wrist.  He said 
he could not move the fingers.  However, the examiner noted 
that when the veteran was drinking his carbonated beverage he 
grabbed it in his right hand and was able to supinate his 
left forearm to the point that he could hold the bottom of 
the carbonated beverage.

The report of the February 2001 examination reflects that 
examination of the right upper extremity showed it to be 
basically weak.  He was down to 3 to 4 with 5 being normal as 
far as strength.  He could supinate and pronate.  He could 
push and pull.  He did have a handgrip and he could extend 
and flex without any significant degree of problem.  The 
assessment was marked limitation of joint motion of his neck 
and shoulders, lumbosacral spine and left-hand, right hand, 
left wrist, right wrist and complaints of knee problems with 
basically arthralgia complaints.  Decreased right upper 
extremity weakness but normal motion here, with marked 
decreased movement of the left upper extremity with DJD of 
the right knee, DJD (mild) of the left wrist, DJD of the 
right wrist and also the 1st metacarpal joint.  Bilateral 
pain (arthralgia) of both shoulders with normal x-ray.  The 
examiner noted that he could see no basis for the claim that 
his joint problems were coming from his back aside from the 
decreased ROM and the examiner was unsure of total 
cooperation on the veteran's part during testing adding that 
there were normal x-rays in that regard.  The examiner opined 
that it is less likely that his major/current problems as 
described were coming from his back and saw no evidence going 
through the records that any of the alleged current 
abnormalities described were related to any activity during 
the service.  He added that there was a history of a back 
injury in service, but there were normal x-rays.

Analysis

The veteran contends that his right arm disability is a 
result of injuries in service as well as secondary to his 
service connected low back syndrome.

The first medical evidence of a right arm disability was at 
the time of a private medical report by T.H.M., M.D 
examination in December 1981 which showed a diagnosis of 
right carpal tunnel syndrome.  The evidence includes no post-
service medical reports dated earlier than December 1981 that 
show a diagnosis or treatment for a right arm disability.  
None of the medical reports suggests a link between the 
veteran's current right arm disability and a disease or 
injury in service or that his right arm disability is 
secondary to his service connected low back syndrome.  In 
fact, the VA examiner at the February 2001 examination 
indicated he could see no basis for the claim that his joint 
problems were coming from his back aside from the decreased 
ROM and the examiner was unsure of total cooperation on the 
veteran's part during testing adding that there were normal 
x-rays in that regard.  The examiner opined that it is less 
likely that his major/current problems as described were 
coming from his back and saw no evidence going through the 
records that any of the alleged current abnormalities 
described were related to any activity during the service.  
For these reasons, the evidence does not establish a basis 
for the grant of service connection either on a direct or 
secondary basis for a right arm disability.

C.  Right hand disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a right hand disability.  Medical 
Evaluation examination dated May 1965 revealed normal upper 
extremities.

A private medical report by T.H.M., M.D., dated December 1981 
indicated that the veteran was evaluated for headaches and 
neck pain.  The veteran reported that his symptoms started 
initially following an injury in November 1981 when while at 
work he leaned back in a chair and he indicated that a spring 
that controlled the tension of the chairback had been removed 
and the chair tipped over and he hit the vertex of his head 
on the desk behind him.  The impression was post traumatic 
headaches and myofascial injury to the neck.  The examiner 
noted that the objective findings were however absent and 
felt that symptoms were relatively minor.  The possibility of 
a right-sided cervical radiculopathy was entertained and 
believed that the tingling in his hands was from a right 
carpal tunnel syndrome.

At an examination dated April 1990 from Pike Chiropractic 
Clinic, the veteran reported numbness in his arm.  
Examination of the upper extremities showed full range of 
motion of shoulder in forward elevation, backward elevation, 
abduction, adduction, internal and external rotation.  Muscle 
strength and tone of deltoid, biceps, triceps, forearm 
muscles, were all grade 4 on a 5 scale.  The intrinsic 
muscles of the hand were grade 5.  Handgrip strength was 
reduced to 80 pounds on right and 20 pounds on left.  There 
was no evidence of atrophy.  There was normal sensation.  
Biceps, triceps and brachial radials reflexes were all plus 2 
on a plus 2 normal scale, except the left triceps reduced to 
a plus 1.  

VA x-rays of the right wrist showed osteoarthritis of the 
first carpometacarpal joint.  The wrist was thought to be 
otherwise normal. 

At his February 2001 VA examination, the veteran reported 
having some hand problems and indicated that his hand and arm 
problems were related to his service connected low back 
syndrome.  He indicated that the 4th and 5th, that is the ring 
and little fingers, of his right hand were numb all the time 
and when he moved his right thumb he would have some pain 
with that and the pain shot from there up into his neck.  

The report of the February 2001 examination reflects that the 
veteran refused to be examined on the right wrist and said 
that because of his extensive splints and increased problems, 
pain in his hands and wrists, he did not want to take this 
off.  Therefore that was not examined.  The examiner noted 
that he did check the veteran's motion and he indicated that 
he could not move it; he could not flex or extend the wrist.  
He said he could not move the fingers.  However, the examiner 
noted that when the veteran was drinking his carbonated 
beverage he grabbed it in his right hand and was able to 
supinate his left forearm to the point that he could hold the 
bottom of the carbonated beverage.  

According to the report of the February 2001 examination, the 
right upper extremity was weak.  The veteran was down to 3 to 
4 with 5 being normal as far as strength.  He could supinate 
and pronate.  He could push and pull.  He did have a handgrip 
and he could extend and flex without any significant degree 
of problem.  The assessment was marked limitation of several 
joints, including those in the left hand, right hand, left 
wrist, and right wrist.  The examiner also reported decreased 
right upper extremity weakness with normal motion herey.

The physician who examined the veteran in February 2001 noted 
that he could see no basis for the claim that the veteran's 
joint problems were coming from his back aside from the 
decreased ROM and the examiner was unsure of total 
cooperation on the veteran's part during testing.  The 
examiner also stated that there were normal x-rays in that 
regard.  In the opinion of the examining physician, it is 
less likely that the veteran's major/current problems as 
described were coming from his back.  The examiner saw no 
evidence going through the records that any of the alleged 
current abnormalities described were related to any activity 
during the service.  He added that there was a history of a 
back injury in service, but there were normal x-rays.


Analysis

The veteran contends that his right hand disability is a 
result of injuries in service as well as secondary to his 
service connected low back syndrome.

The first medical evidence of a right hand disability was at 
the time of a private medical report by T.H.M., M.D 
examination in December 1981 which showed a diagnosis of 
right carpal tunnel syndrome.  Prior to this diagnosis there 
is no post-service records of a diagnosis or treatment for a 
right hand disability.  None of the medical reports suggests 
a link between the veteran's current right hand disability 
and a disease or injury in service or that his right hand 
disability is secondary to his service connected low back 
syndrome.  In fact, the VA examiner at the February 2001 
examination indicated he could see no basis for the claim 
that his joint problems were coming from his back aside from 
the decreased ROM and the examiner was unsure of total 
cooperation on the veteran's part during testing adding that 
there were normal x-rays in that regard.  The examiner opined 
that it is less likely that his major/current problems as 
described were coming from his back and saw no evidence going 
through the records that any of the alleged current 
abnormalities described were related to any activity during 
the service.  For these reasons, the evidence does not 
establish a basis for the grant of service connection either 
on a direct or secondary basis for a right hand disability.



D.  Impotence

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of impotence.  Medical Evaluation 
examination dated May 1965 revealed normal G-U system.

Post-service medical records dated in February 1982 indicate 
the veteran was seen for sexual problems; however, this 
problem had to do with the veteran's involvement with an 18-
year-old female friend.  

Treatment records from Group Health Inc. dated September 1989 
to December 1990 show that the veteran was receiving 
Papaverine injections for erectile impotence.  

At a private examination conducted by L.G., M.D., dated 
January 1993, the veteran reported being impotent since 1981 
when he fell off a chair at work.  The diagnosis was 
impotence by history; he is using papaverine.

At his February 2001 VA examination, the veteran reported 
having impotence, which he believed, was due to his low back 
syndrome.  However, when questioned by the examiner, the 
veteran indicated that he did not have a problem with 
impotence and he had recent successful ejaculations and 
vaginal penetration and successful intercourse.  The veteran 
indicated that he used Viagra just on a couple of occasions 
and at a later time during the interview he said he had to 
use it more often, but again at that time when the examiner 
asked him again he denied any problems with impotence.  The 
diagnosis was urinary frequency with denial of basically any 
impotence but the occasional use of Viagra needed.  


Analysis

As is demonstrated by the report of the February 2001 
examination, the veteran is not impotent.  At his February 
2001 VA examination the veteran told the examiner twice that 
he did not suffer from impotence and had recent successful 
ejaculations and vaginal penetration and successful 
intercourse.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Therefore, the veteran's 
claim for service connection for impotence must be denied.


ORDER

Entitlement to service connection as secondary to the service 
connected disability of low back syndrome is denied.

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for impotence is denied.


REMAND

This case must be remanded for further assistance to the 
veteran with regard to the question of whether there is 
credible supporting evidence of stressors.

In this case the veteran's DD 214 shows that he served on 
active duty from January 1963 to September 1965.  The DD 214 
does not show that the veteran served overseas and he 
received no decorations, medals, badges, commendations, 
citations, campaign ribbons awards, or medals.  The veteran 
received no wounds and his specialty was apprentice personnel 
specialist and he attended the air police course.  Personnel 
records show that the veteran had a secret clearance and at 
one time served as a security guard at Minot, AFB in North 
Dakota.  Personnel records indicate that after basic training 
and courses at Lackland, AFB in Texas, the veteran served in 
the 862 Combat Support Group at Minot, AFB in North Dakota.  
The veteran's service medical records show that the veteran 
was treated throughout his military career at Lackland, AFB 
and Minot, AFB.  In January 1964 the veteran sustained a back 
injury when he slipped on a fire escape and was treated at 
Minot, AFB until his discharge due to a back disability in 
September 1965.

The RO denied the claim because the record does not include 
supporting evidence that the stressors claimed by the veteran 
actually occurred.  However, post-service medical records 
include diagnoses of PTSD based on the veteran's history of 
several inservice stressors. 

The veteran has submitted to the RO a letter dated June 1989 
on Department of the Air Force letterhead addressed to 
Senator Boschwitz from Richard Gammon, Lt. Col. who indicated 
that the veteran was on temporary duty in Vietnam in top 
secret assignments and was awarded the Vietnam Service Medal 
and the Vietnam Expeditionary Medal under separate cover.  
The letter indicated that at the time and to this day the 
veteran still holds a "Top Secret Crypto clearance" and any 
further inquiry would be considered top secret and access 
denied.  As a result, the veteran testified at his October 
1997 RO hearing that more detailed information concerning his 
combat missions in Vietnam could not be given due to their 
top secret nature as well as the incident at the missile 
base.  As this letter includes unusual information without 
answering important, relevant questions about the veteran's 
stressors, a remand is necessary to make further inquiries 
about the content of the letter.  

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) now designated as the 
Environmental Support Group (ESG) concerning the veteran's 
stressors.  In a letter dated in March 1999 the Director of 
USASCRUR indicated that the information received concerning 
the veteran's specific combat incidents and casualties was 
insufficient and that the veteran had to provide additional 
information.  The Director suggested that the RO refer to the 
Guide for the Preparation and Submission of Post Traumatic 
Stress Disorder Research Requests.  This guide indicates that 
most classified missions of the Vietnam War are now able to 
be declassified and successfully researched if the proper 
information is provided to ESG.

Whether the stressors are of sufficient severity to support a 
diagnosis of PTSD is a question that must be answered by the 
examining physician, not RO adjudicators or the Board of 
Veterans' Appeals.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, the first question that needs to be answered is 
not whether the stressors are adequate, but rather whether 
there is credible supporting evidence that the claimed 
inservice stressors occurred.  38 C.F.R. § 3.304(f)(2001).  
Veterans Benefits Administration (VBA) Manual M2-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps."  Veterans Benefits Administration Manual M21-
1, Part VI, Change 61, para. 11.38 (f) (4) (September 12, 
1997).  It should be noted that the USASCRUR performs the 
same duties that the ESG used to perform. Because the RO has 
not taken steps to have the reported stressors reviewed, a 
remand is necessary.

Furthermore, as noted above, during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the President signed the VCAA.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.

Because resolution of the claim for service connection for 
PTSD may affect the outcome of the claim for a total 
disability rating, further action on the claim for a total 
disability rating will be deferred pending completion of the 
development of the PTSD claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
available relevant evidence is included 
in the claims folder.

2.  The veteran should send the 
Department of the Army Congressional 
Inquiry Division, Office of Legislative 
Liaison a copy of the letter written by 
Lt. Col. Richard Gammon, USAF in June 
1989 and request further comments on the 
content of the letter, along with any 
additional information that might be 
available regarding the places in which 
the veteran served, the units to which he 
was attached, and the nature of his 
activities in service.

3.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a summary of 
all relevant information that can be 
obtained from the Army Congressional 
Inquiry Division, a copy of this remand, 
and all associated documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101 Springfield, Virginia 22150-
3197.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors. 


4.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether any of the claimed stressor 
events for PTSD are reasonably 
corroborated by credible supporting 
evidence.

5.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether she has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusion reached:

(a) Whether each documented stressor 
specified by the RO was of sufficient 
gravity to produce PTSD.

(b) Whether the diagnostic criteria found 
in DSM-IV to support a diagnosis of PTSD 
have been satisfied.

(c) Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the RO.

6.  The RO must review the claims file 
and ensure that all notification and 
development actions under the provisions 
of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2001) and implementing regulations 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) are completed.

7.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should make specific findings as to 
whether the claimed stressors occurred.  
If any of the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_________________________________
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


